Exhibit 10.4

 

 

BIOCARDIA, INC.

 

(f/k/a TIGER X MEDICAL, INC.)

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is dated as of ____________
(the “Effective Date”), and is between BioCardia, Inc., a Delaware corporation
(the “Company”), and _______________________ (“Indemnitee”).

 

RECITALS

 

A.     Indemnitee’s service to the Company substantially benefits the Company.

 

B.     Individuals are reluctant to serve as directors or officers of
corporations or in certain other capacities unless they are provided with
adequate assurance of protection through insurance or indemnification against
the risks of claims and actions against them arising out of such service.

 

C.     Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and any insurance as adequate
under the present circumstances, and Indemnitee may not be willing to serve as a
director or officer without additional protection.

 

D.     In order to induce Indemnitee to continue to provide services to the
Company, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee as permitted by applicable law.

 

E.     This Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s certificate of incorporation, bylaws
and applicable law, and any resolutions adopted pursuant thereto, and this
Agreement shall not be deemed a substitute therefor, nor shall this Agreement be
deemed to limit, diminish or abrogate any rights of Indemnitee thereunder.

 

The parties therefore agree as follows:

 

1.           Definitions.

 

(a)     A “Change in Control” shall be deemed to occur upon the earliest to
occur after the date of this Agreement of any of the following events:

 

(i)     Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities;

 

(ii)     Change in Board Composition. During any period of two (2) consecutive
years (not including any period prior to the Effective Date), individuals who at
the beginning of such period constitute the Company’s board of directors, and
any new directors (other than a director designated by a person who has entered
into an agreement with the Company to effect a transaction described in
Sections 1(a)(i), 1(a)(iii) or 1(a)(iv)) whose election by the board of
directors or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the directors then-still in office, who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the members of the Company’s board of
directors;

 

 
 

--------------------------------------------------------------------------------

 

 

(iii)     Corporate Transactions. A merger or consolidation of the Company with
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least half of
the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation;

 

(iv)     Liquidation. The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; and

 

(v)     Other Events. Any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended, whether or not the Company is
then subject to such reporting requirement.

 

For purposes of this Section 1(a), the following terms shall have the following
meanings:

 

(1)     “Person” shall have the meaning as set forth in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended; provided, however, that
“Person” shall exclude (i) the Company, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(2)     “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended; provided,
however, that “Beneficial Owner” shall exclude any Person otherwise becoming a
Beneficial Owner by reason of (i) the stockholders of the Company approving a
merger of the Company with another entity or (ii) the Company’s board of
directors approving a sale of securities by the Company to such Person.

 

(b)     “Corporate Status” describes the status of a person who is or was a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of the Company or any other Enterprise.

 

(c)     “DGCL” means the General Corporation Law of the State of Delaware.

 

(d)     “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

 

(e)     “Enterprise” means the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary.

 

 
-2-

--------------------------------------------------------------------------------

 

 

(f)     “Expenses” include all attorneys’ fees, retainers, court costs,
transcript costs, fees and costs of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses actually and
reasonably, and of the types customarily, incurred by Indemnitee, or on his or
her behalf, in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding. Expenses also include (i) Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond or other appeal bond or their equivalent, and (ii) for purposes
of Section 12(d), Expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement or under any directors’ and officers’ liability insurance policies
maintained by the Company . Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.

 

(g)     “Independent Counsel” means a law firm, or a partner or member of a law
firm, that is experienced in matters of corporation law and neither currently
is, as of the time the request for indemnification is made nor in the previous
five (5) years has been, retained to represent (i) the Company or Indemnitee in
any matter material to either such party (other than as Independent Counsel with
respect to matters concerning Indemnitee under this Agreement, or other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct
then-prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

(h)     “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or proceeding, or claim, issue or matter
therein, whether brought in the right of the Company, a Subsidiary or otherwise,
and whether of a civil, criminal, administrative or investigative nature,
including any appeal therefrom, and including without limitation any such
Proceeding pending as of the Effective Date, in which Indemnitee was, is or will
be involved as a party, a potential party, a non-party witness or otherwise by
reason of (i) the fact that Indemnitee is or was a director or officer of the
Company or of a Subsidiary, or (ii) the fact or assertion that he or she is or
was serving at the request of the Company or of a Subsidiary as a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of the Company, a Subsidiary or any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or Expense is incurred
for which indemnification or advancement of expenses can be provided under this
Agreement.

 

(i)     “Subsidiary” means any entity of which more than 50% of the outstanding
voting securities is owned directly or indirectly by the Company.

 

(j)     Reference to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to any employee benefit plan; references to “serving at the request of
the Company” shall include any service as a director, officer, employee or agent
of the Company or of a Subsidiary which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he or she reasonably believed to be in the best interests
of the participants and beneficiaries of an employee benefit plan shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

 

 
-3-

--------------------------------------------------------------------------------

 

 

2.       Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement (if, and only if, such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld) in connection with such Proceeding , if Indemnitee acted in good faith
and in a manner he or she reasonably believed to be in or not opposed to the
best interests of the Company and, with respect to any criminal action or
proceeding, had no reasonable cause to believe that his or her conduct was
unlawful.

 

3.       Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 3
if Indemnitee is, or is threatened to be made, a party to or a participant in
any Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses in connection
with such Proceeding , if Indemnitee acted in good faith and in a manner he or
she reasonably believed to be in or not opposed to the best interests of the
Company. No indemnification for Expenses shall be made under this Section 3 in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged by a court of competent jurisdiction to be liable to the Company,
unless and only to the extent that the Delaware Court of Chancery shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification for such expenses as the Delaware Court of Chancery
shall deem proper.

 

4.       Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. To the extent that Indemnitee is a party to or a participant in and
is successful (on the merits or otherwise) in defense of any Proceeding or any
claim, issue or matter therein, the Company shall indemnify Indemnitee against
all Expenses in connection therewith. To the extent permitted by applicable law,
if Indemnitee is not wholly successful in such Proceeding but is successful, on
the merits or otherwise, in defense of one or more but fewer than all claims,
issues or matters in such Proceeding, the Company shall indemnify Indemnitee
against all Expenses in connection with (a) each successfully resolved claim,
issue or matter and (b) any claim, issue or matter related to any such
successfully resolved claim, issuer or matter. For purposes of this Section 4,
the termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

5.       Indemnification for Expenses of a Witness. To the extent that
Indemnitee is, by reason of his or her Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified
to the extent permitted by applicable law against all Expenses in connection
therewith.

 

6.       Additional Indemnification.

 

(a)       Notwithstanding any limitation in Sections 2, 3 or 4, above, the
Company shall indemnify Indemnitee to the fullest extent permitted by applicable
law if Indemnitee is, or is threatened to be made, a party to or a participant
in any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) against all Expenses, judgments, fines and
amounts paid in settlement (if, and only if, such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld) in
connection with the Proceeding .

 

(b)       For purposes of Section 6(a), the meaning of the phrase “to the
fullest extent permitted by applicable law” shall include, but not be limited
to:

 

(i)     the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL; and

 

 
-4-

--------------------------------------------------------------------------------

 

 

(ii)     the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

 

7.      Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity or provide any
benefit to Indemnitee under this Agreement or otherwise, in connection with any
Proceeding (or any part of any Proceeding):

 

(a)     for which payment has actually been made to or on behalf of Indemnitee
under any statute, insurance policy, indemnity provision, vote or otherwise,
except with respect to any excess beyond the amount paid, subject to any
subrogation rights set forth in Section 15;

 

(b)     for an accounting or disgorgement of profits pursuant to Section 16(b)
of the Securities Exchange Act of 1934, as amended, or similar provisions of
federal, state or local statutory law or common law, if Indemnitee is held
liable therefor (including pursuant to any settlement arrangements);

 

(c)     for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements);

 

(d)     initiated by Indemnitee, including against the Company or its directors,
officers, employees, agents or other indemnitees, unless (i) the Company’s board
of directors authorized the Proceeding (or the relevant part of the Proceeding)
prior to its initiation, (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law, (iii) otherwise authorized in Section 12(d) or (iv) otherwise required by
applicable law or the Company’s bylaws; or

 

(e)     if prohibited by applicable law.

 

8.      Advances of Expenses. To the extent indemnity is provided pursuant to
Sections 2, 3 or 4, above, or otherwise in this Agreement, the Company shall
advance the Expenses incurred by Indemnitee in connection with any such
Proceeding, and such advancement shall be made as soon as reasonably
practicable, but in any event no later than 30 days, after the receipt by the
Company of a written statement or statements requesting such advances from time
to time (which shall include invoices received by Indemnitee in connection with
such Expenses but, in the case of invoices in connection with legal services,
any references to legal work performed or to expenditure made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice). Reimbursements hereunder shall be deemed advances,
and shall be unsecured and interest free and made without regard to Indemnitee’s
ability to repay such advances. Indemnitee hereby undertakes to repay any such
advance to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company. This Section 8 shall not apply to
prevent reimbursement to the extent advancement is prohibited by law, or with
respect to Proceeding for which indemnity is not permitted under this Agreement,
but shall apply to any Proceeding referenced in Section 7(b) or 7(c) prior to a
determination that Indemnitee is not entitled to be indemnified by the Company.

 

 
-5-

--------------------------------------------------------------------------------

 

 

9.        Procedures for Notification and Defense of Claim.

 

(a)     Indemnitee shall notify the Company in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses as soon as reasonably practicable following the receipt by Indemnitee
of notice thereof. The written notification to the Company shall include, in
reasonable detail, a description of the nature of the Proceeding and the facts
underlying the Proceeding. The failure by Indemnitee to notify the Company will
not relieve the Company from any liability which it may have to Indemnitee
hereunder or otherwise than under this Agreement, and any delay in so notifying
the Company shall not constitute a waiver by Indemnitee of any rights, except to
the extent that such failure or delay materially prejudices the Company.

 

(b)     If, at the time of the receipt of a written notice of a Proceeding
pursuant to the terms hereof, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of the commencement of
the Proceeding to such insurers in accordance with the procedures set forth in
the applicable policies. The Company shall thereafter take all
commercially-reasonable actions to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

 

(c)     In the event the Company may be obligated to make any indemnity in
connection with a Proceeding, the Company shall be entitled to assume the
defense of such Proceeding with counsel approved by Indemnitee, which approval
shall not be unreasonably withheld, upon the delivery to Indemnitee of written
notice of the Company’s election to do so. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee for any fees or expenses
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding. Notwithstanding the Company’s assumption of the defense of any such
Proceeding, the Company shall be obligated to pay the fees and expenses of
Indemnitee’s counsel to the extent (i) the employment of counsel by Indemnitee
is authorized by the Company, (ii) counsel for the Company or Indemnitee shall
have reasonably concluded that there is a conflict of interest between the
Company and Indemnitee in the conduct of any such defense, such that Indemnitee
needs to be separately represented, (iii) the fees and expenses are
non-duplicative and reasonably incurred in connection with Indemnitee’s role in
the Proceeding despite the Company’s assumption of the defense, (iv) the Company
is not financially or legally able to perform its defense obligations, or
(v) the Company shall not have retained, or shall not continue to retain, such
counsel to defend such Proceeding; provided that Indemnitee’s counsel conducts
the defense of such Proceeding actively and diligently. The Company shall have
the right to conduct such defense as it sees fit in its sole discretion.
Regardless of any provision in this Agreement, Indemnitee shall have the right
to employ counsel in any Proceeding at Indemnitee’s personal expense. The
Company shall not be entitled, without the consent of Indemnitee, to assume the
defense of any claim brought by or in the right of the Company.

 

(d)     Indemnitee shall give the Company such information and cooperation in
connection with the Proceeding as may be reasonably appropriate.

 

(e)     The Company shall not be liable to indemnify Indemnitee for any
settlement of any Proceeding (or any part thereof) without the Company’s prior
written consent, which shall not be unreasonably withheld.

 

(f)     The Company shall have the right to settle any Proceeding (or any part
thereof) without the consent of Indemnitee.

 

 
-6-

--------------------------------------------------------------------------------

 

 

10.       Procedures upon Application for Indemnification.

 

(a)     To obtain indemnification, Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and as is reasonably
necessary or as the Company may reasonably request to determine whether and to
what extent Indemnitee is entitled to indemnification following the final
disposition of the Proceeding. The Company shall, as soon as reasonably
practicable after receipt of such a request for indemnification, advise the
board of directors that Indemnitee has requested indemnification. Any delay in
providing the request will not relieve the Company from its obligations under
this Agreement, except to the extent such failure is prejudicial.

 

(b)     Upon written request by Indemnitee for indemnification pursuant to
Section 10(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case (i) if a
Change in Control shall have occurred, by Independent Counsel in a written
opinion to the Company’s board of directors, a copy of which shall be delivered
to Indemnitee or (ii) if a Change in Control shall not have occurred, (A) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Company’s board of directors, (B) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Company’s board of directors, (C) if there are no such
Disinterested Directors, or if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Company’s board of directors, a
copy of which shall be delivered to Indemnitee, or (D) if so directed by the
Company’s board of directors, by the stockholders of the Company. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination. Indemnitee shall
cooperate with the person, persons or entity making the determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. Any Expenses incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company, to the extent permitted by applicable law.

 

(c)     In the event the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 10(b), the Independent
Counsel shall be selected as provided in this Section 10(c). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Company’s board of directors, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Company’s board of directors, in which event the
preceding sentence shall apply), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, Indemnitee or the Company, as the case may be, may, within ten
days after such written notice of selection shall have been given, deliver to
the Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel,” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 20 days after the later of
(i) submission by Indemnitee of a written request for indemnification pursuant
to Section 10(a) hereof and (ii) the final disposition of the Proceeding, the
parties have not agreed upon an Independent Counsel, either the Company or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and for the appointment as Independent Counsel
of a person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 10(b),
above. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 12(a), below, the Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then-prevailing).

 

 
-7-

--------------------------------------------------------------------------------

 

 

(d)     The Company agrees to pay the reasonable fees and expenses of any
Independent Counsel and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

11.       Presumptions and Effect of Certain Proceedings.

 

(a)     In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by applicable law, presume that Indemnitee is
entitled to indemnification if Indemnitee has submitted a request for
indemnification in accordance with Section 10(a) of this Agreement, and the
Company shall, to the fullest extent not prohibited by applicable law, have the
burden of proof to overcome that presumption in connection with the making by
such person, persons or entity of any determination contrary to that
presumption.

 

(b)     The termination of any Proceeding, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement or as required by
applicable law) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.

 

(c)     For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith to the extent Indemnitee relied in good faith
on (i) the records or books of account of the Enterprise, including financial
statements, (ii) information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, (iii) the advice of legal counsel for
the Enterprise or its board of directors, or counsel selected by any committee
of the board of directors, or (iv) information or records given or reports made
to the Enterprise by an independent certified public accountant, an appraiser,
investment banker or other expert selected with reasonable care by the
Enterprise or its board of directors or any committee of the board of directors
(including consultants or advisors formally engaged by the board or committee).
The provisions of this Section 11(c) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.

 

(d)     Neither the knowledge, actions nor failure to act of any other director,
officer, agent or employee of the Enterprise shall be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

 

 
-8-

--------------------------------------------------------------------------------

 

 

12.      Remedies of Indemnitee.

 

(a)     Subject to Section 12(e), in the event that (i) a determination is made
pursuant to Section 10, above, that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8, above, or 12(d), below, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10,
above, within 90 days after the later of the receipt by the Company of the
request for indemnification or the final disposition of the Proceeding,
(iv) payment of indemnification pursuant to this Agreement is not made
(A) within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification or (B) with respect to indemnification pursuant to
Sections 4 or 5, above, and 12(d), below, within 30 days after receipt by the
Company of a written request therefor, or (v) the Company or any other person or
entity takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding to
deny, or to recover from, Indemnitee the benefits provided or intended to be
provided to Indemnitee hereunder, Indemnitee shall be entitled to an
adjudication in a court of competent jurisdiction of his or her entitlement to
such indemnification or advancement of Expenses. Alternatively, Indemnitee, at
his or her option, may seek an award in arbitration with respect to his or her
entitlement to such indemnification or advancement of Expenses, to be conducted
by a single arbitrator pursuant to the Commercial Arbitration Rules of the
American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 12(a); provided, however, that the foregoing clause
shall not apply in respect of a proceeding brought by Indemnitee to enforce his
or her rights under Section 4, above. The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration in accordance with
this Agreement.

 

(b)     Neither (i) the failure of the Company, its board of directors, any
committee or subgroup of the board of directors, Independent Counsel or
stockholders to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor (ii) an actual determination by the Company, its board of
directors, any committee or subgroup of the board of directors, Independent
Counsel or stockholders that Indemnitee has not met the applicable standard of
conduct, may be asserted or offered into evidence as a defense to the action or
to create a presumption that Indemnitee has or has not met the applicable
standard of conduct. In the event that a determination shall have been made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 12, the Company shall, to the fullest extent not
prohibited by applicable law, have the burden of proving Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be.

 

(c)     To the fullest extent not prohibited by applicable law, the Company
shall be precluded from asserting in any judicial proceeding or arbitration
commenced pursuant to this Section 12 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. If a determination shall have been made pursuant
to Section 10, above, that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 12, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statements not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

(d)     To the extent not prohibited by applicable law, the Company shall
indemnify Indemnitee against all Expenses that are incurred by Indemnitee in
connection with any action for indemnification or advancement of Expenses from
the Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company to the extent Indemnitee is
successful in such action, and, if requested by Indemnitee, the Company shall
(as soon as reasonably practicable, but in any event no later than 60 days,
after receipt by the Company of a written request therefor) advance such
Expenses to Indemnitee, subject to the provisions of Section 8, above.

 

 
-9-

--------------------------------------------------------------------------------

 

 

(e)     Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification shall be required to be made
prior to the final disposition of the Proceeding.

 

13.     Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee,
the Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and
(ii) the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and transactions.

 

14.     Non-exclusivity; No Limitation on Indemnity Rights. The rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of, or in any manner limit, any other
rights to which Indemnitee may at any time be entitled under applicable law, the
Company’s certificate of incorporation or bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. To the extent that a
change in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Company’s certificate of incorporation and bylaws and this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change, subject to the
restrictions expressly set forth herein or therein. Except as expressly set
forth herein, no right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. Except as expressly set
forth herein, the assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

15.     Primary Responsibility. The Company acknowledges that Indemnitee may
have certain rights to indemnification and advancement of expenses provided by a
third party (collectively, the “Secondary Indemnitor”). The Company agrees that,
as between the Company and the Secondary Indemnitor, the Company is primarily
responsible for amounts required to be indemnified or advanced under the
Company’s certificate of incorporation or bylaws or this Agreement and any
obligation of the Secondary Indemnitor to provide indemnification or advancement
for the same amounts is secondary to those Company obligations. To the extent
not in contravention of any insurance policy or policies providing liability or
other insurance for the Company or any director, trustee, general partner,
managing member, officer, employee, agent or fiduciary of the Company or any
other Enterprise, the Company waives any right of contribution or subrogation
against the Secondary Indemnitor with respect to the liabilities for which the
Company is primarily responsible under this Section 15. In the event of any
payment by the Secondary Indemnitor of amounts otherwise required to be
indemnified or advanced by the Company under the Company’s certificate of
incorporation or bylaws or this Agreement, the Secondary Indemnitor shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee for indemnification or advancement of expenses under the Company’s
certificate of incorporation or bylaws or this Agreement or, to the extent such
subrogation is unavailable and contribution is found to be the applicable
remedy, shall have a right of contribution with respect to the amounts paid. The
Secondary Indemnitor is an express third-party beneficiary of the terms of this
Section 15.

 

16.     No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment for such amounts under any
insurance policy, contract, agreement or otherwise, subject to any subrogation
rights set forth in Section 15.

 

 
-10-

--------------------------------------------------------------------------------

 

 

17.     Insurance.   The Company shall, to the extent that the Board determines
it to be economically reasonable, maintain a policy of directors' and officers'
liability insurance, on such terms and conditions as may be approved by the
Board.

 

18.     Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

19.     Services to the Company. Indemnitee agrees to serve as a director or
officer of the Company or, at the request of the Company, as a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of another Enterprise, for so long as Indemnitee is duly elected or appointed or
until Indemnitee tenders his or her resignation or is removed from such
position. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position. This Agreement shall not
be deemed an employment contract between the Company (or any of its subsidiaries
or any Enterprise) and Indemnitee. Indemnitee specifically acknowledges that any
employment with the Company (or any of its subsidiaries or any Enterprise) is at
will, and Indemnitee may be discharged at any time for any reason, with or
without cause, with or without notice, except as may be otherwise expressly
provided in any executed, written employment contract between Indemnitee and the
Company (or any of its subsidiaries or any Enterprise), any existing formal
severance policies adopted by the Company’s board of directors or, with respect
to service as a director or officer of the Company, the Company’s certificate of
incorporation or bylaws or the DGCL. No such document shall be subject to any
oral modification thereof.

 

20.     Duration. This Agreement shall commence as of the Effective Date and
continue until and terminate upon the later of (a) ten (10) years after the date
that Indemnitee shall have ceased to serve as a director or officer of the
Company or a Subsidiary, or as a director, trustee, general partner, managing
member, officer, employee, agent or fiduciary of any other Enterprise, as
applicable, or (b) one (1) year after the final termination of any Proceeding,
including any appeal, then-pending in respect of which Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder and of any
proceeding commenced by Indemnitee pursuant to Section 12, above, relating
thereto.

 

21.     Successors. This Agreement shall be binding upon the Company and its
successors and assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

 

22.     Severability. Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company’s inability, pursuant to court order or other
applicable law, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (ii) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

 
-11-

--------------------------------------------------------------------------------

 

 

23.     Enforcement. The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve as a director or officer of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director or officer of the Company.

 

24.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof; provided,
however, that this Agreement is a supplement to and in furtherance of the
Company’s obligations to Indemnitee, as provided by its certificate of
incorporation and bylaws, and by applicable law.

 

25.     Modification and Waiver. No supplement, modification or amendment to
this Agreement shall be binding unless and only to the extent executed in
writing by the parties hereto. No amendment, alteration or repeal of this
Agreement shall adversely affect any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in his or her
Corporate Status prior to such amendment, alteration or repeal. No waiver of any
of the provisions of this Agreement shall constitute or be deemed a waiver of
any other provision of this Agreement nor shall any waiver constitute a
continuing waiver.

 

26.     Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand, messenger or courier service addressed:

 

(a)     if to Indemnitee, to Indemnitee’s address, facsimile number or
electronic mail address as shown on the signature page of this Agreement or in
the Company’s records, as may be updated in accordance with the provisions
hereof; or

 

(b)     if to the Company, to the attention of the Chief Executive Officer or
Chief Financial Officer of the Company at 125 Shoreway Rd B, San Carlos, CA
94070, or at such other current address as the Company shall have furnished to
Indemnitee, with a copy (which shall not constitute notice) to Michael J.
Danaher, Wilson Sonsini Goodrich & Rosati, P.C., 650 Page Mill Road, Palo Alto,
California 94304.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day.

 

 
-12-

--------------------------------------------------------------------------------

 

 

27.     Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 12(a), above, or by the Company or Indemnitee
pursuant to a written agreement between the Company and Indemnitee providing for
such, the Company and Indemnitee hereby irrevocably and unconditionally
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the Delaware Court of Chancery, and not
in any other state or federal court in the United States of America or any court
in any other country, (ii) consent to submit to the exclusive jurisdiction of
the Delaware Court of Chancery for purposes of any action or proceeding arising
out of or in connection with this Agreement, (iii) appoint, to the extent such
party is not otherwise subject to service of process in the State of Delaware,
Corporation Service Company, Wilmington, Delaware, as its agent in the State of
Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court of Chancery, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or inconvenient
forum.

 

28.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. This
Agreement may also be executed and delivered by facsimile signature and in
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

29.     Captions. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

(signature page follows)

 

 
-13-

--------------------------------------------------------------------------------

 

 

The parties are signing this Indemnification Agreement as of the date stated in
the introductory sentence.

 

 

BIOCARDIA, INC.

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

(Print name)

 

 

 

 

 

 

 

(Title)

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

(Print name)

              (Street address)           (City, State and ZIP)

 

 

[Signature Page to Indemnification Agreement]